261 F.2d 593
UNITED STATES of America, Appellant,v.Joseph L. HARTSELL et al., Appellees.
No. 13502.
United States Court of Appeals Sixth Circuit.
December 11, 1958.

Charles K. Rice, Lee A. Jackson, A. F. Prescott, Thomas N. Chambers and Louise Foster, Washington, D. C., Fred W. Kaess, U. S. Atty., Detroit, Mich., for appellant.
F. M. M. Hally and Ray Cashen, Detroit, Mich., for appellees.
Before MILLER, Circuit Judge, and GOURLEY and WEICK, District Judges.
PER CURIAM.


1
The sole question involved in this appeal is the priority of the lien of the Government for income taxes over that of a pledgee of shares of stock to secure payment of a loan.


2
This depends on whether the pledgee had "notice or knowledge of the existence of such lien" for income taxes on the date the stock was pledged. Internal Revenue Code of 1939, § 3672(b) (1), 26 U.S.C. § 3672.


3
The burden of proof was on the Government to establish such notice or knowledge on the part of the pledgee by a preponderance of the evidence.


4
The District Judge found that the evidence was insufficient to establish such knowledge and that the pledgee had priority. A review of the record convinces us that this finding of fact was correct and the judgment of the District Court is, therefore, affirmed.